Citation Nr: 0215885	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to July 1969, 
and he also had periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied the veteran's 
claim for service connection for PTSD.  In May 2001, the 
Board remanded the claim to the RO for further evidentiary 
development.


FINDING OF FACT

The veteran has not been medically diagnosed as having PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had service in the Army National Guard, with 
basic active duty for training from January to June 1964, as 
well as later periods of active duty for training.  He also 
had active duty in the Army from May 1968 to July 1969, and 
this included service in Vietnam where he performed duties of 
a dental assistant.  His service medical records show no 
chronic psychiatric disorder.

A VA examination in February 1973 found the veteran to have a 
mild anxiety reaction with some somatization.

In December 1974, the Board denied a claim for service 
connection for anxiety reaction.

In May 1999, the veteran filed his claim for service 
connection for PTSD.  He said he believed he may have PTSD 
and that such was related to his service in Vietnam.  In June 
1999, he submitted a statement detailing his asserted service 
stressors, including various episodes of perceived 
mistreatment.

In October 1999, the RO denied the veteran's claim for 
service connection for PTSD.

VA outpatient treatment records submitted from 2000 and 2001 
show the veteran being seen for a schizoaffective disorder 
and various physical ailments.  There was no diagnosis of 
PTSD.

In December 2001, the veteran was given a VA general medical 
examination.  He said that he had been given a variety of 
psychiatric diagnoses, including depression and 
schizophrenia.  The examiner's impressions included a 
questionable psychiatric diagnosis of depression versus 
schizophrenia.  In January 2002, the veteran was given a VA 
psychiatric examination.  Following this examination, the 
diagnosis was depression, not otherwise specified. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran seeks service connection for PTSD.  One 
requirement for service connection is competent medical 
evidence of the existence of the claimed condition.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Moreover, as noted 
in 38 C.F.R. § 3.304(f), service connection for PTSD requires 
an acceptable diagnosis of the condition.  None of the 
medical records in the present case, including the recent VA 
examinations, show a diagnosis of PTSD.  Thus there may be no 
service connection for the claimed condition.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

